Title: 16th.
From: Adams, John Quincy
To: 


       The gentlemen left us this morning for Portsmouth. The weather very cold. At home all day. Began the book of Epodes in Horace in the Evening. Between 1. and 2 in the morning before I retired. 9 10 in the Evening, is the professed bed hour, here: but there are Circumstances, which 19 times out of 20 delay it, till after 11. and it is a disagreeable reflection to me, that from an useless, attention, and fear for me, so far from producing its desired effect makes me lose, at least one hour every day; besides the additional vexation of seeing myself suspected; all these things are however only for a time, and I am thankful, that, it is verging so fast towards its end.
      